 
 
Exhibit 10.1

exhibit101murataagree_image1.gif [exhibit101murataagree_image1.gif]




CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. OMISSIONS ARE DESIGNATED AS [***].


COLLABORATION AND LICENSE AGREEMENT
This Collaboration and License Agreement (this “Agreement”) is entered into as
of September 30, 2019 (“Closing Date”) by Resonant Inc., a Delaware corporation
(“Resonant”), and Murata Manufacturing Co., Ltd., a Japanese company based in
Nagaokakyo-shi, Kyoto (“MMC”), on behalf of itself and its Affiliates
(collectively, “Murata”). Resonant and Murata are each a “Party” and
collectively, the “Parties.”


A. Resonant creates innovative circuit designs for radio frequency front-ends
for the mobile device industry using the XBAR Technology to configure and
connect resonators;
B. Murata designs, packages, manufactures and supplies advanced electronic
materials, electronic components, and multi-functional, high-density modules;
C. Murata desires for Resonant to create certain circuit designs produced
through the use of the XBAR Technology to be used by Murata in packaging and
manufacturing certain device front-ends and Resonant is willing to create such
circuit designs, subject to the terms and conditions of this Agreement;
D. The Parties desire to enter into this Agreement governing the development of
such circuit designs, which Murata desires to incorporate into the filters and
resonators that it will manufacture, under statements of work hereunder; and
E. The Parties desire further to enter into this Agreement to clarify each
Party’s Intellectual Property Rights with respect to such new circuit designs
arising from the Parties’ performance under this Agreement.
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, and intending to be legally bound, the Parties hereby
agree as follows:
DEFINITIONS. Capitalized terms are defined in Schedule A, attached hereto,
unless otherwise defined within the body of this Agreement.

1. SERVICES
1.1.    SOWs. All Services to be performed under this Agreement shall be set
forth in one or more SOWs, each of which shall be agreed to in writing and
signed by the Parties. This Agreement, together with each individual SOW
(including any attachments or schedules thereto), but separate and apart from
any other SOW, shall constitute the entire agreement between the Parties for the
performance of any Services described in the applicable SOW. The performance of
the Services shall be controlled by the terms and conditions of this Agreement
(including any applicable SOW). In the event of a conflict between the terms and
conditions of this Agreement and any SOW in connection with any Services, the
terms and conditions of this Agreement shall control.
1.2.    Services.
(a)     The Parties agree to collaborate in the development of Deliverables
using the XBAR Technology, as more fully described in the SOW attached hereto as
Schedule B (the “DR1 SOW”) and in each other Scheduled SOW (as defined below)
(the “Collaboration”).


CONFIDENTIAL



--------------------------------------------------------------------------------




(b)    Resonant shall prepare and deliver the Deliverables for the Selected
Band(s) to Murata according to the milestone schedule set forth in the
applicable SOW (“Services”).
(c)    In furtherance of the Collaboration:
(i)    Within fifteen (15) business days following Design Review Sign-off of the
DR1 SOW, the Parties will use their commercially reasonable efforts to execute
the second SOW, in the form attached hereto as Schedule C, subject to any
revisions to which the Parties may mutually agree (the “DR2 SOW”); and
(ii)    Within fifteen (15) business days following Design Review Sign-off of
the DR2 SOW, the Parties will use their commercially reasonable efforts to
execute the third SOW, in the form attached hereto as Schedule D, subject to any
revisions to which the Parties may mutually agree (the “DR3 SOW”, and together
with the DR1 SOW and DR2 SOW, the “Scheduled SOWs”).
To the extent Murata does not specify [***] additional bands and/or [***] for
each of the four (4) bands to be developed pursuant to the Scheduled SOWs, as
contemplated thereby, at the time such Scheduled SOWs are executed, the Parties
agree to use their commercially reasonable efforts to enter into one (1) or more
additional SOWs for the development of Deliverables for such additional bands
and/or [***] as Murata may request within fifteen (15) days of the execution of
such Scheduled SOWs, in any case not to exceed four (4) bands and [***] in the
aggregate under each Scheduled SOW, and Resonant shall develop and deliver such
Deliverables in accordance with this Agreement without additional charge.
When fully executed by the Parties, each of the Scheduled SOWs shall be
incorporated in and made a part of this Agreement.
(d)    Resonant shall not delegate any of its obligations under this Agreement
or any SOW to any Third Party without Murata’s prior written consent; provided,
however, that Murata’s prior written consent shall not be required with respect
to the pre-approved Third Parties set forth on Exhibit A attached hereto.
Resonant shall be responsible for the conduct of any permitted delegatees, and
shall ensure that they comply with the terms of this Agreement. As between
Murata and Resonant, Resonant shall be responsible for any payments due to such
delegatees, including to any of their employees, agents and contractors.
(e)    Title to the tangible medium in which a Deliverable is incorporated and
physical samples, if any, produced as ancillary items in the course of the
Collaboration (but, for the avoidance of doubt, not in any Intellectual Property
Rights) will transfer to Murata upon delivery.
1.3.    Change to the Scope of Work.
(a) During the term of this Agreement, Resonant and Murata shall evaluate and
communicate regarding Resonant's progress with respect to the Services and
whether the Specifications, milestones or milestone schedule require adjustment.
Murata may request changes or modifications to the Specifications, milestones or
milestone schedule by submitting a change request in writing (“Change Request”)
to Resonant. Each SOW shall include (i) procedures that the Parties must follow
with respect to the submission, receipt, evaluation and completion of any Change
Request, (ii) timeframes, or related timing guidelines, for the evaluation,
negotiation and completion of any Change Request, and (iii) names and contact
information of the persons required and authorized to submit or receive, as
applicable, evaluate and negotiate, any Change Request. Upon each Change Request
being delivered, the Parties will negotiate in good faith the terms of a
mutually agreed upon amendment to the SOW for the Services. Each amended SOW
signed by the Parties shall be incorporated into, and governed by the terms and
conditions of, this Agreement. Resonant and Murata shall promptly implement all
such changes or modifications set forth in each such amended SOW. Alternatively,
should the Parties be unable to mutually agree upon an amendment to a SOW, then
the original SOW shall remain in effect.


- 2 -



--------------------------------------------------------------------------------




(b) Notwithstanding the foregoing, to the extent Murata reasonably determines
that any aspect of the Deliverables to be provided under an SOW, including the
use of the XBAR Technology or any Resonant IP incorporated therein, may infringe
upon, misappropriate or otherwise violates any Third Party’s Intellectual
Property Rights which, if successfully asserted, could prevent Murata from fully
exercising the licenses, or which could subject Murata to potential liability
(regardless of whether Murata would be indemnified pursuant to Article 7), (i)
the SOW shall be amended to make the Deliverables non-infringing without
materially changing the applicable requirements and specifications, (ii) the
financial terms of the SOW shall remain unchanged, and (iii) the parties shall
discuss in good faith reasonable and necessary revisions in milestones and
delivery dates.
1.4.    Disclosure to Other Party of Relevant Information. Each Party shall
disclose to the other Party information which such Party reasonably believes is
relevant to accomplishing the development goals of the Collaboration and is
needed to be used by a Party in its performance in the Collaboration, but only
to the extent said Party is legally and contractually able to disclose such
information. Such disclosures shall be subject in all respects to the
obligations of confidentiality in Article 5.
1.5.    License of Murata IP. Subject to all of the terms and conditions of this
Agreement, Murata hereby grants to Resonant a limited, royalty-free,
non-transferable, worldwide, non-exclusive license to use the Murata IP only to
the extent necessary for, and for the sole purpose of, Resonant preparing and
delivering the Deliverables as required hereunder during the term of this
Agreement.
1.6.    Design Review Sign-off.
(a)    Upon completion of each milestone under a SOW, Resonant shall notify
Murata in writing, and Murata shall have ten (10) business days (subject to
reasonable extensions which shall be granted upon Murata’s request) (the “Design
Review Period”) from the date of such notice to test and evaluate the applicable
milestone deliverable. If Murata reasonably determines in good faith that the
milestone deliverable does not achieve the performance targets specified in the
Specifications (“Performance Targets”), then Murata shall promptly notify
Resonant in writing and, to the extent applicable, provide all reasonable
information and data concerning its determination that may be useful to Resonant
in evaluating such alleged failure to achieve the Performance Targets. Resonant
shall then promptly and diligently undertake to make appropriate modifications,
at no expense to Murata, as soon as reasonably practicable and shall notify
Murata when the modifications are complete and the applicable milestone
deliverable is available for testing. An additional Design Review Period shall
occur during the ten (10) business days following Resonant’s notice to Murata of
the completed modifications, subject to reasonable extensions which shall be
granted upon Murata’s request, and the foregoing evaluation, notification and
modification procedure shall be repeated until the milestone deliverable (or
modified milestone deliverable) achieves the performance targets specified in
the Specifications. If Murata (i) provides its written acceptance of a milestone
deliverable to Resonant, or (ii) does not notify Resonant during any Design
Review Period, as reasonably extended, that a milestone deliverable (or a
modified milestone deliverable) does not achieve the Performance Targets, then
Murata shall be deemed to accept the corresponding milestone deliverable
(“Design Review Sign-off”). Notwithstanding the foregoing, Murata may elect at
any time during the Design Review Period to accept a Deliverable even if Murata
has determined that such Deliverable does not achieve the performance targets
specified in the Specifications.
(b)    Murata acknowledges that Resonant’s performance is dependent upon
Murata’s cooperation and provision of information, materials and assistance, to
the extent specifically set forth in the applicable SOW. If Resonant reasonably
determines that a failure to achieve, or a delay in the achievement of, the
Performance Targets for a milestone deliverable is caused by a delay or failure
by Murata to cooperate, provide information, materials or assistance or perform
its obligations set forth in the applicable SOW, then Resonant shall promptly so
notify Murata in writing. Murata and Resonant will then engage in good faith
discussions regarding the alleged delay or failure, and Murata will make any
mutually agreed


- 3 -



--------------------------------------------------------------------------------




corrections and notify Resonant when all such corrections are complete. Resonant
will not be liable for any failure or delay in its performance under a SOW to
the extent caused by Murata’s failure or delay to provide any cooperation,
information, materials or assistance specifically required in the applicable SOW
or perform its obligations in a timely manner.
(c)    Resonant’s commencement of the Services with respect to each milestone
deliverable specified in a SOW following the first milestone deliverable is
expressly conditioned upon Design Review Sign-off of the immediately preceding
milestone deliverable as evidenced by Murata’s acceptance, as provided above.
(d)    Murata’s obligation to make payments under any SOW is expressly
conditioned upon Design Review Sign-off with respect to the milestone
deliverables provided under such SOW.
1.7.    Program Managers. The Parties will designate in each SOW a program
manager for each Party to be the primary point of contact concerning that SOW.
The program managers shall have the requisite knowledge and expertise necessary
to carry out the respective obligations of the Parties set forth in the SOW and
be reasonably familiar with the technology to be used in connection therewith.
Any Party can change its program manager upon written notice to the other Party
so long as such new designee meets the requirements of this paragraph.
1.8.    Further Assurances. Resonant shall provide Murata with a reasonable
amount of assistance, training and support as Murata may reasonably request with
respect to the process steps for enabling the manufacture of Licensed Products,
regardless of whether such assistance, training or support is expressly
described herein or in any SOW. Such assistance, training and support shall be
provided without charge.
1.9.    Murata Affiliates. MMC may permit one or more of its Affiliates to
participate in the Collaboration, provided that MMC shall: (i) ensure that each
such Affiliate adheres to all of the requirements set forth in this Agreement;
and (ii) be liable for any such Affiliate’s non-compliance with such
requirements.

2. COMMERCIAL LICENSES
2.1.    Background IP License. Subject to Murata’s payment of the $2,000,000
pre-payment of royalties pursuant to the first sentence of Section 3.1, Resonant
hereby grants to Murata, a non-exclusive, perpetual (except where such License
is terminated pursuant to Section 9.4(a)), worldwide, and paid-up license of
Resonant Background IP, with the right to sublicense, to make, have-made, use,
offer for sale, sell, export, import or otherwise commercially exploit the
Licensed Products for the Selected Band(s) corresponding to each SOW. Murata
shall be responsible for compliance of its sublicensees with the terms and
conditions of this Agreement and a violation by any such sublicensee of such
terms and conditions shall be deemed a material breach by Murata of this
Agreement. The Parties may discuss the grant of additional licenses to allow
Murata to make, have-made, use, offer for sale, sell, export, import or
otherwise commercially exploit Licensed Products for radio frequencies other
than those specified in the Scheduled SOWs, and such licenses, if any, may be
granted subject to the terms and conditions set forth in a mutual written
agreement of the Parties.
2.2.    Foreground IP Licenses.
(a)    License to Murata. Subject to Murata’s payment of the $2,000,000
pre-payment of royalties pursuant to the first sentence of Section 3.1, Resonant
hereby grants to Murata a perpetual (except where such License is terminated
pursuant to Section 9.4(a)), worldwide, and paid-up license of Resonant
Foreground IP, with the right to sublicense, to:
(i)    make, have-made, use, offer for sale, sell, export, import, or otherwise
commercially exploit the Licensed Products for the Selected Band(s)
corresponding to each


- 4 -



--------------------------------------------------------------------------------




SOW, such rights being exclusive both during and after the thirty (30) month
period described in Section 2.3 below;
(ii)    to make, have-made, use, offer for sale, sell, export, import, or
otherwise commercially exploit any Improvements of the Licensed Products for the
Selected Band(s) corresponding to each SOW, such rights being non-exclusive; and
(iii)    to make, have-made, use, offer for sale, sell, export, import or
otherwise commercially exploit any other products, other than the Licensed
Products for the Selected Band(s) corresponding to each SOW or Improvements of
such products, such rights being non-exclusive.
(b)    Omitted.
(c)    Omitted.
2.3.    No Third-Party IP Licenses. For a period of thirty (30) months following
the Closing Date, Resonant shall not (i) grant to any Third Party the right to
make, have made, use, sell, offer for sale or import any filter or resonator
produced through the use of the XBAR Technology, any XBAR Technology IP, any
related Resonant Foreground IP or any jointly-owned Foreground IP pursuant to
Section 4.3, in each case, for use in a Mobile Communications Device (the
“Restricted Technology”), (ii) develop, make, have made, use, sell, offer for
sale, import, export or otherwise commercially exploit any filter or resonator
produced through the use of the Restricted Technology together with or for any
Third Party, or (iii) promote to any prospective customer the use of the
Restricted Technology. Furthermore, during the term of this Agreement, Resonant
shall not grant to any Third Party the exclusive right to make, have made, use,
sell, offer for sale, import, export or otherwise commercially exploit any
filter or resonator produced through the use of the Restricted Technology
without Murata’s prior written consent.
2.4.    Omitted.
2.5.    No Rights in Trademarks. Nothing in this Agreement shall be construed as
granting Murata any rights to use, or any other rights in or to, any trademarks
of Resonant. Notwithstanding the foregoing, Resonant hereby grants to Murata a
non-exclusive, perpetual, irrevocable, worldwide and royalty-free license to use
trademarks of Resonant related to XBARTM for the purpose of publication of
results under this Collaboration (subject to the provisions of Article 5), and
for purposes of sales promotion and sales of the Licensed Products. Any use by
Murata of Resonant’s trademarks shall inure to the benefit of Resonant. Murata
will not file any application for registration of XBARTM used by Murata in any
country of any mark, symbol or phrase, in any language. Nothing in this
Agreement shall be construed as granting Resonant any rights to use, or any
other rights in or to, any trademarks of Murata.
2.6.    Omitted.
2.7.    No Other Rights or Obligations. Notwithstanding anything to the contrary
contained herein, all rights not specifically granted in this Agreement to
Murata shall be reserved and remain always with Resonant. Notwithstanding
anything to the contrary contained herein, all rights not specifically granted
in this Agreement to Resonant shall be reserved and remain always with Murata.
2.8.    Similar Technology or Products.
(a)    Except as expressly authorized or licensed hereunder, Murata shall not,
either directly or through a Third Party, use any Resonant IP, to create or
develop, or assist any Third Party in the development of, any radio frequency
wave filters or circuits.


- 5 -



--------------------------------------------------------------------------------




(b)    Except as expressly authorized or licensed hereunder, Resonant shall not,
either directly or through a Third Party, use any Murata IP, to create or
develop, or assist any Third Party in the development of, manufacturing
processes or methods.
2.9.    Responsibility for Design, Production and Manufacturing of Licensed
Product. Except as otherwise set forth in this Section 2.9, Murata will solely
be responsible for engineering and fabrication of all Licensed Products
including, but not limited to, all filters and wafers, and related architecture,
materials, structure, testing and testing evaluation of package design realized
in acoustic wave substrate material during production of the Licensed Products.
The parties acknowledge that the foregoing is not part of the Collaboration.
Notwithstanding the foregoing, Resonant will be responsible for performing all
of its obligations hereunder, including engineering and development of the
design of the acoustic wave circuit structures incorporated in the Deliverables
and any modifications thereto necessary to achieve Design Review Sign-off.
2.10.    Performance Data. The Parties will share fully all performance data
from any parts, devices, components, circuits, breadboards, and prototypes
developed under each SOW. Notwithstanding anything else to the contrary,
Resonant shall not, and shall ensure that is Representatives shall not, disclose
any such performance data to any unauthorized Third Party.
2.11.    Bankruptcy. All rights and licenses granted by Resonant under this
Agreement are and will be deemed to be rights and licenses to “intellectual
property” as such term is used in, and interpreted under, Section 365(n) of the
United States Bankruptcy Code (11 U.S.C. §365(n)). Murata has all rights,
elections, and protections under the Bankruptcy Code and all other bankruptcy,
insolvency and similar laws with respect to the Agreement, and the subject
matter hereof. Without limiting the generality of the foregoing, Resonant
acknowledges and agrees that, if Resonant shall become subject to any bankruptcy
or similar proceeding, subject to Murata’s rights of election under Section
365(n), all rights, licenses, and privileges granted to Murata under this
Agreement will continue subject to the respective terms and conditions hereof,
and will not be affected, even by Resonant’s or its bankruptcy estate’s
rejection of this Agreement.
2.12.    Transferees. Any Transferee of Resonant IP shall take the same subject
to Murata’s rights and Licenses granted hereunder.

3. FINANCIAL PROVISIONS

3.1.    Pre-Paid Royalties; Payment for Services. Within fifteen (15) working
days from the date of Resonant’s invoice, which shall not be issued prior the
Closing Date, Murata shall pay to Resonant $2,000,000 by wire of immediately
available funds, as a one-time pre-payment of royalties in connection with
Murata’s sales of Licensed Products. Upon and subject to achieving Design Review
Sign-off of the relevant Deliverables, Murata shall pay Resonant the amounts set
forth in each SOW corresponding to such Deliverables. All payments of pre-paid
royalties shall be non-refundable.
3.2.    Late Payments. All payments received by Resonant more than ten (10)
business days after their due date shall accrue interest at the rate of seven
percent (7%) per annum, or the maximum rate permitted by law, whichever is less,
from the original due date until paid in full and shall be immediately due from
Murata to Resonant.
3.3.    Taxes. Murata will withhold and pay the relevant tax authorities on
behalf of Resonant any and all taxes that Murata is required to withhold from
the payments due hereunder under Applicable Law, and deduct the amount of such
withholding taxes, if any, from the amounts that it pays Resonant hereunder.
3.4.    No Right of Set-Off. All sums due to Resonant under this Agreement shall
be paid in full and Murata shall not be entitled to assert against Resonant any
credit, set-off or other claim in order to justify withholding payment of any
sum due hereunder.


- 6 -



--------------------------------------------------------------------------------




3.5.    Currency. All payments to Resonant shall be in United States Dollars.
3.6.    Responsibility for Costs and Expenses. Except as specifically and
expressly set forth herein, each Party shall bear its own costs and expenses in
connection with its performance of this Agreement.

4. INTELLECTUAL PROPERTY
4.1.    Background IP Ownership. Each Party shall always retain exclusive title
and ownership and continue to own and control its respective Background IP,
subject to the license granted under Section 2.1.
4.2.    Solely-Owned Foreground IP – Ownership and Use. Foreground IP that is
conceived, authored or invented by and/or for one Party shall be solely owned by
the inventing Party. Each Party shall be free to use its solely owned Foreground
IP without restriction, subject to the Licenses granted under Section 2.2.
4.3.    Jointly-Owned Foreground IP – Ownership and Use. Foreground IP that is
conceived, authored or invented jointly by or for the Parties shall be jointly
owned by the Parties. Each Party agrees to notify the other Party in writing
prior to granting any Third Party any license with respect to any jointly-owned
Foreground IP. Notwithstanding the foregoing, Murata shall have the exclusive
right under any jointly-owned Foreground IP to make, have made, sell, offer for
sale, use, import, export or otherwise commercially exploit products based on
Deliverables completed by Resonant corresponding to a Part Number without any
additional consideration, both during and after the thirty (30) month period
described in Section 2.3 above. Accordingly, Resonant shall not use any jointly
owned Foreground IP (other than to perform its obligations hereunder), and shall
not grant any license to any Third Party under any jointly-owned Foreground IP,
to make, have-made, use, sell, offer for sale, import, export or otherwise
commercially exploit any products based on Deliverables completed by Resonant
corresponding to a Part Number.
4.4.    Right of Negotiation. In the event Resonant proposes the Transfer of its
rights in Resonant Foreground IP and any jointly-owned Foreground IP pursuant to
Section 4.3 to any Third Party, Resonant shall provide Murata at least sixty
(60) days prior written notice of such proposed Transfer, and Murata shall have
the first priority right to negotiate in good faith the terms and conditions of
the Transfer to Murata of such Resonant Foreground IP and any jointly-owned
Foreground IP.
4.5.    Foreground IP -- Obligation to Disclose & U.S. Patent Protection. The
Parties will use their commercially reasonable efforts to maintain complete and
accurate written records of meetings and communications among the Parties’
respective engineering personnel pertaining to the development of any Foreground
IP and shall include a reasonably detailed description of any and all Foreground
IP. Each Party shall promptly disclose to the other Party in writing all
Foreground IP that is developed or acquired in the course of its activities in
connection with the Collaboration under this Agreement and any SOW. If, within
thirty (30) days following receipt of a Party’s disclosure of Foreground IP, a
Party notifies the other Party that it disagrees with the characterization of
the Foreground IP as solely owned by such Party or jointly-owned and it provides
a reasonably detailed explanation of its position, then the dispute shall be
resolved in accordance with Section 10.3. A patent application may be prepared
and filed, pursuant to Section 4.6 below, for jointly-owned Foreground IP with
respect to which the Parties mutually agree to file a patent application.
4.6.    Common Law Firm. The Parties will select and use a mutually acceptable
law firm to handle the preparation, filing and prosecution of all patent
applications covering jointly-owned Foreground IP.
4.7.    Cooperation with Filing & Prosecution. – During and after the term of
this Agreement, the Parties agree to cooperate in executing documents and
providing papers or other evidence


- 7 -



--------------------------------------------------------------------------------




in a timely manner as may be needed to facilitate the filing and prosecution of
patent applications covering jointly-owned Foreground IP and the maintenance,
renewal and defense of each patent granted. Each Party shall be entitled to
receive a draft of each such patent application and to have a reasonable
opportunity to review and comment on such application prior to its filing. In
addition, each Party shall be entitled to receive a copy of each such patent
application covering jointly-owned Foreground IP filed with the United States
Patent and Trademark Office or any foreign patent agency (each, a “Patent
Agency”) and a copy of all communications received from, or sent to, a Patent
Agency. Each Party shall consider in good faith any comments or suggestions
provided by the other Party relating to the preparation, filing or prosecution
of a patent application for any jointly-owned Foreground IP.
4.8.    Costs & Filing Decisions -- Solely-Owned Foreground IP. Each Party shall
be solely responsible for the costs of searching, preparing, filing and
prosecuting patent applications (and maintaining resulting patents) for its
solely owned Foreground IP.
4.9.    Costs & Filing Decisions -- Jointly-owned Foreground IP. The Parties
shall cooperate and, except as otherwise provided in this Section 4.9, share, in
accordance with each Party’s share in jointly-owned Foreground IP as separately
agreed to by both Parties, the costs of searching, preparing, filing and
prosecuting patent applications (and maintaining resulting patents) for such
jointly-owned Foreground IP. If a Party desires to file a patent application in
a given country claiming jointly-owned Foreground IP and the other Party
declines to participate, the declining Party shall not be required to share in
the costs of filing or prosecution of such patent application but shall assign
its ownership rights in such jointly-owned Foreground IP in such country to the
filing Party.
4.10.    Maintaining Jointly-Owned Foreground IP. If a Party desires to abandon
or discontinue its participation in/payment for any patent application or issued
patent claiming any jointly-owned Foreground IP, it shall so inform the other
Party at least sixty (60) days prior to any potential abandonment date thereof
so that the other Party may decide whether to have such patent/application
maintained, and if so, the Parties will mutually determine a course of action
that serves the interests of both Parties.
4.11.    Enforcement of Jointly-Owned Foreground IP. Each Party shall promptly
notify the other Party of an infringement of any jointly-owned Foreground IP of
which such Party becomes aware. The Parties shall consult with one another in
good faith to determine which Party, if either, shall initiate action, including
legal action, against an infringer. If the Parties agree upon which Party shall
initiate such action, then the other Party shall fully cooperate with and assist
the enforcing Party in any such action and the enforcing Party shall reimburse
the other Party for any reasonable out-of-pocket expenses it incurs in providing
requested assistance. The enforcing Party shall be entitled to retain all
damages that it is awarded in any such action. If the Parties cannot agree
whether and/or which Party shall initiate an infringement action, either Party
may independently pursue such action, provided that the Party pursuing such
action gives the other Party not less than twenty (20) days prior written notice
of its decision to pursue such action and the opportunity to share equally in
the costs of pursuing such action. If the Parties share equally the costs of the
action, then all damages awarded in such action shall be shared equally by the
Parties.
4.12.    Omitted. .
4.13.    Reward to Inventors. Each Party may independently provide a financial
benefit or other reward to each inventor for Foreground IP that is employed by
each Party, according to terms and conditions of each Party’s internal inventor
reward program. Each Party shall be solely and independently responsible for the
administration and payment of such reward to its respective inventor. Each Party
shall have no obligation with respect to reward or payment to the inventor of
the other Party.
4.14.    Agreements with Representatives. Resonant shall obtain and maintain in
effect written agreements with each of its Representatives that contain terms
sufficient for Resonant to comply with all of the provisions of this Agreement
and to support all grants and assignments of rights


- 8 -



--------------------------------------------------------------------------------




and ownership and licenses hereunder, free and clear of all liens, encumbrances,
charges, security interests, mortgages or other similar restrictions. Each Party
shall ensure that its Representatives comply with the provisions in Article 5
with respect to the other Party’s Confidential Information.

5. CONFIDENTIALITY
5.1.    Disclosure and Use Restriction.
(a)    Each Party possesses Confidential Information and in the course of
performing activities pursuant to the Collaboration, a Party may receive,
acquire or obtain access to the other Party’s Confidential Information. In such
event, the Receiving Party shall hold in strict confidence the Disclosing
Party’s Confidential Information and shall use at least the same standard of
care as it uses to protect proprietary or confidential information of its own,
but shall exercise not less than reasonable care, to maintain the
confidentiality of the Disclosing Party’s Confidential Information and to ensure
that its Representatives do not disclose or make any unauthorized use of the
Disclosing Party’s Confidential Information. The Receiving Party shall promptly
notify the Disclosing Party upon discovery of any unauthorized use or disclosure
of the Disclosing Party’s Confidential Information.
(b)    Except to the extent expressly authorized by this Agreement, reasonably
necessary to perform its obligations or exercise its rights under this
Agreement, or otherwise agreed in writing by the Parties, the Receiving Party
shall (i) keep confidential and shall not publish or otherwise disclose or
transfer any of the Disclosing Party’s Confidential Information to any Third
Party at any time; (ii) not use (except as specifically permitted in writing by
the Disclosing Party), copy, modify and/or transfer the Disclosing Party’s
Confidential Information and/or merge the Disclosing Party’s Confidential
Information with any other technology, proprietary information or materials;
(iii) to the maximum extent permitted by Applicable Law, not reverse engineer
any of the Disclosing Party’s Confidential Information; and (iv) not remove any
trademark, copyright, patent or mask work notices and/or other proprietary
legends contained within any of the Disclosing Party’s Confidential Information.
Each Party, as a Receiving Party, agrees that it will disclose the Disclosing
Party’s Confidential Information only to its employees and contractors who have
a specific need to know in order for the Receiving Party to be able to perform
its obligations or exercise its rights under this Agreement and only to the
extent necessary for such purpose, and shall ensure that such employees and
contractors comply with the provisions set forth in this Article 5 with respect
to the Disclosing Party’s Confidential Information. Each Party shall be
responsible for conduct by its respective Representatives that constitutes a
breach of this Article 5 or that otherwise would cause such Party to be in
breach of Article 5 had it performed such acts itself.
(c)    To further protect each Party’s interest in its Confidential Information,
each Party, as the Receiving Party, agrees that, except as expressly authorized
or licensed hereunder or under any SOW, it shall not in any way incorporate, use
and/or exploit any part of the Disclosing Party’s Confidential Information
(disclosed separately or embodied in the Disclosing Party’s products, equipment,
processes, methods, designs, prototypes or operations) in its and/or any other
party’s products or businesses, including without limitation to develop, produce
and/or distribute any technology or products or services that derive value from
or use the Disclosing Party’s Confidential Information.
5.2.    Authorized Disclosure. The Receiving Party may disclose the Disclosing
Party’s Confidential Information to the extent that such disclosure is:
(a)    made in response to a subpoena or valid order of a court of competent
jurisdiction or other governmental authority; provided, however, that such
Receiving Party shall, to the extent not prohibited by Applicable Law, have
given notice to the Disclosing Party within five (5) business days of receipt of
such order and given the Disclosing Party a reasonable opportunity to challenge
such subpoena or order and/or obtain a protective order requiring that the
Confidential


- 9 -



--------------------------------------------------------------------------------




Information and documents that are the subject of such subpoena or order be held
in confidence by such court or governmental or regulatory body or, if disclosed,
be used only for the purposes for which the subpoena or order was issued; and
provided, further, that if a disclosure order is not reversed or a protective
order is not obtained, the Confidential Information disclosed in response to
such court or governmental order shall be limited to that information which is
legally required to be disclosed in response to such court or governmental
order;
(b)    otherwise required by Applicable Law; provided, that the Disclosing Party
shall provide the Receiving Party with notice of such disclosure at least thirty
(30) days in advance thereof to the extent practicable and not prohibited by
Applicable Law;
(c)    made by a Receiving Party in connection with its performance of this
Agreement to regulatory authorities; provided, that the Receiving Party shall
provide the Disclosing Party with notice of such disclosure at least thirty (30)
days in advance thereof to the extent practicable and the Receiving Party shall
reasonably consider any comments received from the Disclosing Party; or
(d)    approved by the Disclosing Party in writing.
5.3.    Terms of Agreement to be Maintained in Confidence. The Parties agree
that the terms of this Agreement, including all SOWs, are confidential and shall
not be disclosed by either Party to any Third Party (including in a press
release or other public announcement) (except to a Party’s professional
advisors, including without limitation accountants, financial advisors, and
attorneys) without prior written permission of the other Party; provided,
however, that (a) either Party may make any filings of this Agreement required
by Applicable Law or regulation in any country (based upon advice of counsel) so
long as such Party uses its reasonable efforts to obtain confidential treatment
for portions of this Agreement as available, consults with the other Party, and
permits the other Party to participate, to the extent practicable, in seeking a
protective order or other confidential treatment; (b) either Party may disclose
this Agreement on a confidential basis to potential Third Party investors or
acquirers, in each case in connection with due diligence or similar
investigations; and (c) a Party may publicly disclose, without regard to the
preceding requirements of this Section 5.3, information that was previously
disclosed in compliance with such requirements.
5.4.    Irreparable Harm. Each Party, as a Receiving Party, understands and
acknowledges that any disclosure, misuse or misappropriation of any of the
Disclosing Party’s Confidential Information in violation of this Agreement will
cause irreparable harm, for which there will be no adequate remedy at law, and
the amount of which may be difficult to ascertain. Therefore, each Party agrees
that in the event of any breach or threatened breach of this Article 5 by such
Party, the other Party, as a Disclosing Party, shall be entitled to injunctive
relief and shall have the right to apply to a court of competent jurisdiction
for specific performance and/or an order restraining and enjoining any such
further disclosure or breach and for such other relief as such Party shall deem
appropriate. Such right of the Disclosing Party shall be in addition to the
remedies otherwise available under this Agreement, at law or in equity. Each
Party, as a Receiving Party, hereby expressly waives the defense that a remedy
in damages will be adequate and any requirement in an action for specific
performance or injunction for the posting of a bond by the Disclosing Party.
5.5.    Presentations at Academic Conferences, Etc. Either Party may present the
fruits of their Collaboration at academic conferences and in industry
publications provided that (a) no Confidential Information is disclosed, and (b)
the Party making the presentation or publication provides the other Party
fifteen (15) business days prior written notice and obtains the other Party’s
written approval of the contents of such presentation or publication, provided,
however, approval will be deemed to have been granted if a Party fails to object
to a proposed presentation or publication within such fifteen (15) business day
period.
5.6.    Survival. The provisions contained in this Article 5 shall survive and
remain in effect after the expiration or termination of this Agreement for any
reason; provided, however, such


- 10 -



--------------------------------------------------------------------------------




provisions shall expire five (5) years after the date of disclosure with respect
to any Confidential Information that does not constitute a trade secret under
Applicable Law.

6. WARRANTIES
6.1.    Mutual Representations and Warranties. Each Party represents and
warrants to the other Party that: (a) it is duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it is organized;
(b) the execution, delivery and performance of this Agreement has been duly and
validly authorized by all necessary action on the part of such Party; (c) it has
all of the rights and licenses necessary to perform its obligations under this
Agreement and to grant the other Party the rights and licenses that are granted
herein; and (d) this Agreement constitutes a valid and binding obligation of
such Party, enforceable in accordance with its terms (subject to bankruptcy,
insolvency, reorganization and other laws affecting creditors’ rights
generally).
6.2.    Resonant Representations and Warranties. Resonant represents and
warrants that it is the sole and exclusive owner of the XBAR Technology and the
XBAR Technology IP, and that it is not required to obtain any consent, approval,
license or authorization from or pay any fee or royalty to, any Third Party to
execute, deliver and perform this Agreement or to grant the Licenses. With
respect to each SOW, Resonant represents and warrants to Murata that, (a) the
corresponding Deliverables will be the original work of Resonant and (b) neither
Murata’s use of the Deliverables (including the use thereof in the manner
contemplated hereby), the Resonant Background IP nor the Resonant Foreground IP
infringe, misappropriate or otherwise violate (i) any Third Party Patents, to
the best of Resonant’s knowledge, or (ii) any other Third Party Intellectual
Property Rights, and, to the best of Resonant’s knowledge, there are no facts
upon which a valid claim could be made. Resonant covenants to Murata that it
will not include in the Deliverables, any Third Party technology not provided by
Murata, unless Murata has the right to so use or include such technology, in
which case Resonant shall obtain Murata’s prior written consent prior to using
or including such Third Party technology.
6.3.    Omitted.
6.4.    Warranty Disclaimer. EXCEPT FOR THE WARRANTIES EXPRESSLY SET FORTH IN
THIS AGREEMENT OR IN ANY SOW, NEITHER PARTY MAKES ANY OTHER WARRANTIES OR
CONDITIONS, AND EACH PARTY EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES AND
CONDITIONS, WHETHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO,
WARRANTIES OF SATISFACTORY QUALITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, CONDITION OF TITLE AND NON-INFRINGEMENT AND ANY WARRANTY OR CONDITION
BASED UPON CUSTOM OR USAGE IN TRADE OR COURSE OF DEALING.

7. ALLOCATION OF RISKS
7.1.    Indemnity by Resonant. Resonant shall indemnify, defend and hold
harmless Murata and their respective officers, directors, shareholders, agents,
employees and other representatives (“Murata Indemnitees”) against all Third
Party claims and shall pay Murata all judgments, settlement amounts, costs and
expenses, including without limitation reasonable attorneys’ fees and costs,
whether or not a lawsuit or other proceeding is filed, to the extent such Third
Party claim alleges that Murata’s use of any Deliverable delivered to Murata
under a SOW, the Resonant Background IP, or the Resonant Foreground IP, in each
case, when used in the manner contemplated hereby, infringes such Third Party’s
Intellectual Property Rights in existence anywhere in the world. Notwithstanding
the foregoing, Resonant shall have no obligation under this Section 7.1 in
respect of any infringement arising from: (i) the combination of the infringing
Deliverable with other technology, software, materials, designs or products not
supplied by Resonant (to the extent such combination is not contemplated by this
Agreement or any SOW), if such infringement would not have occurred but for such
combination; (ii) any


- 11 -



--------------------------------------------------------------------------------




modification of the infringing Deliverable other than by Resonant if such
infringement would not have occurred but for such modification; (iii) any
manufacturing process applied to the infringing Deliverable by Murata if such
infringement relates exclusively to such manufacturing process; or (iv)
adherence by Resonant in performing the Services to requirements or
specifications required by Murata notwithstanding Resonant’s proposal of
non-infringing requirements and specifications, if the infringement results from
such requirements or specifications required by Murata. In the event Resonant
fails to promptly indemnify and defend such claims or pay a Murata Indemnitee’s
expenses, as provided above, such Murata Indemnitee shall have the right to
defend itself, and in that case, Resonant shall reimburse such Murata Indemnitee
for all of its reasonable attorneys’ fees, costs and damages incurred in
settling or defending such claims within thirty (30) days of each of Murata
Indemnitee’s written requests.
7.2.    Omitted.
7.3.    Indemnification Procedures. In connection with any claim for which a
Party seeks indemnification from the other Party pursuant to this Agreement, the
Party seeking indemnification: (a) shall give the indemnifying Party written
notice of the claim or action as soon as practicable; provided, however, that
failure to provide such notice shall not relieve the indemnifying Party from its
liability or obligation hereunder, except to the extent of any material
prejudice as a direct result of such failure; (b) shall cooperate with the
indemnifying Party, at the indemnifying Party’s expense, in connection with the
defense and settlement of the claim or action; and (c) shall permit the
indemnifying Party to solely control the investigation, defense and settlement
of the claim or action; provided, however, that the indemnifying Party may not
settle the claim or action without the indemnified Party’s prior written
consent, which shall not be unreasonably withheld or delayed, in the event such
settlement materially adversely impacts the indemnified Party’s rights or
obligations; provided further that any settlement by the indemnifying Party that
does not involve a complete release of the indemnified Party and its Affiliates
or that otherwise imposes any duties, obligations or other burdens on the
indemnified Party or any of its Affiliates or diminishes, restricts or imposes
any obligations with respect to any rights or licenses of the indemnified Party
or any of its Affiliates, including, but not limited to, Resonant’s rights in
the Resonant IP, and Murata’s rights in the Murata IP or under the Licenses,
shall only be with the indemnified Party’s prior written approval, which may be
withheld in the indemnified Party’s sole discretion. Further, the indemnified
Party shall have the right to participate (but not control, except as otherwise
provided herein) and be represented in any suit or action by advisory counsel of
its selection and at its own expense. The indemnifying Party will not be
responsible for any costs, expenses or compromise incurred or made by the
indemnified Party without the indemnifying Party’s prior written consent.
7.4.    Resonant’s Procurement of Third-Party Rights. If, as a result of any
judgment, arbitral decision or settlement of a Third Party claim of infringement
of its Intellectual Property Rights that is covered by Section 7.1, Murata is
enjoined or effectively prevented from fully exercising the License as granted
hereunder, Resonant shall, at its sole expense, in addition to its obligations
under Section 7.1, procure for Murata the right to continue fully exercising
such License.

8. LIMITATION ON DAMAGES
8.1.    Exclusion of Certain Damages. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EXCEPT AS SPECIFIED BELOW, IN NO EVENT WILL EITHER PARTY BE
LIABLE TO THE OTHER PARTY UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OF
OTHER THEORY, UNDER LAW OR EQUITY FOR:
(a)    ANY SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES
(INCLUDING LOST PROFITS AND LOST BUSINESS), WHETHER OR NOT SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; OR
(b)    THE COST OF PROCURING SUBSTITUTE GOODS, PRODUCTS, SERVICES, TECHNOLOGY OR
RIGHTS.


- 12 -



--------------------------------------------------------------------------------




THE LIMITATIONS IN THIS SECTION 8.1 SHALL NOT EXCLUDE ANY LIABILITY WHICH, UNDER
APPLICABLE LAW, CANNOT LEGALLY BE EXCLUDED BY CONTRACT. FURTHERMORE, THE PARTIES
ACKNOWLEDGE AND AGREE THAT AMOUNTS PAID WITH RESPECT TO CLAIMS BROUGHT BY A
THIRD PARTY THAT ARE THE SUBJECT OF INDEMNIFICATION UNDER THIS AGREEMENT SHALL
BE DEEMED TO BE DIRECT DAMAGES AND SHALL NOT BE DEEMED TO BE SPECIAL,
INCIDENTAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE LIMITATIONS OF LIABILITY
CONTAINED IN THIS SECTION 8.1 SHALL NOT APPLY TO: (A) VIOLATION OF THE OTHER
PARTY’S INTELLECTUAL PROPERTY RIGHTS BY A PARTY OR ITS REPRESENTATIVES; (B) ANY
BREACH OF ARTICLE 5 BY A PARTY OR ITS REPRESENTATIVES; (C) THE GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR FAILURE TO COMPLY WITH APPLICABLE LAW BY A PARTY OR ITS
AFFILIATES; OR (D) RESONANT’S OBLIGATIONS UNDER SECTION 7.4.
8.2.    Cap on Damages. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EXCEPT AS SPECIFIED BELOW:
THE MAXIMUM LIABILITY OF RESONANT UNDER THIS AGREEMENT SHALL NOT EXCEED THE
AGGREGATE AMOUNT OF PAYMENTS RECEIVED BY RESONANT HEREUNDER AND UNDER EACH SOW;
AND
THE MAXIMUM LIABILITY OF RESONANT UNDER THIS AGREEMENT WITH RESPECT TO A LICENSE
SHALL NOT EXCEED THE AGGREGATE AMOUNT OF PAYMENTS RECEIVED BY RESONANT UNDER
SUCH LICENSE.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE LIMITATIONS OF
LIABILITY CONTAINED IN THIS SECTION 8.2 SHALL NOT APPLY TO: (A) VIOLATION OF
MURATA‘S INTELLECTUAL PROPERTY RIGHTS BY RESONANT OR ITS REPRESENTATIVES; (B)
ANY BREACH OF ARTICLE 5 BY RESONANT OR ITS REPRESENTATIVES; (C) ANY LIABILITY OR
OBLIGATION UNDER ARTICLE 7; OR (D) THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR
FAILURE TO COMPLY WITH APPLICABLE LAW BY RESONANT.

9. TERM AND TERMINATION
9.1.    Term. The term of this Agreement shall commence on the Closing Date and
continue in effect until terminated as set forth below. The term of each SOW
shall commence on the last date such fully executed SOW is signed by a Party and
end upon the completion of the Services under such SOW, unless terminated
earlier in accordance with this Article 9. The term of each License shall
commence on the Closing Date and end upon lapse or termination of any such
License as set forth in Section 9.4(a).
9.2.    Termination by Resonant.
(a)    In the event (a) any SOW does not receive Design Review Sign-off
notwithstanding Resonant’s performance of its obligations in accordance
herewith; (b) Murata breaches any material provision of this Agreement,
including any SOW; (c) Murata breaches any provisions of Article 2 or Article 4;
(d) Murata files a petition in bankruptcy, has a petition filed against it
regarding bankruptcy, is adjudicated bankrupt, becomes insolvent, or makes any
assignment for the benefit of creditors that has a material adverse effect on
Murata’s ability to perform under this Agreement; (e) of a Change of Control of
Murata; or (f) Murata ceases to operate or continuously engage in business as a
going concern, Murata shall be deemed to be in default under this Agreement. In
the event of such default, Resonant shall notify Murata in writing of such
default and require Murata to cure such default within thirty (30) days of the
date of such notice (except that a Change of Control shall be deemed non-curable
and Resonant has the right to immediately terminate this Agreement). If Murata
fails to substantially cure such


- 13 -



--------------------------------------------------------------------------------




default within the applicable cure period, if any, Resonant shall have the right
to immediately terminate this Agreement or, at Resonant’s option, the SOW with
respect to which the SOW relates upon written notice to Murata.
(b)    In the event (a) Murata commits a material breach of Article 5; (b)
Murata files any action to challenge, or assists another party in challenging
the validity, ownership or enforceability of any XBAR Technology IP, and Murata
fails to withdraw such action within thirty (30) days after written notice
thereof by Resonant; or (c) in the absence of any material breach or default by
Resonant that is not cured within thirty (30) days after written notice thereof
by Murata, Murata fails to timely pay to Resonant any monetary obligations under
Section 3.1 that is not disputed in good faith, Murata shall be deemed to be in
consequential default under this Agreement (a “Consequential Default”). In the
event of such Consequential Default, Resonant shall notify Murata in writing of
such default and require Murata to cure such default within sixty (60) days of
the date of such notice. If Murata fails to substantially cure a Consequential
Default within the applicable cure period, if any, Resonant shall have the right
to immediately terminate this Agreement.
9.3.    Termination by Murata.
(a)    Murata may terminate this Agreement and all incomplete SOWs at any time
upon thirty (30) days’ prior written notice to Resonant.
(b)    In the event (i) any SOW does not receive Design Review Sign-off
notwithstanding Murata’s performance of its obligations in accordance herewith;
(ii) Resonant breaches any material provision of this Agreement, including any
SOW; (iii) Resonant fails to comply in all material respect with its obligations
under section 1.3(b) ; (iv) Resonant breaches any provisions of Article 2
Article 4 or Article 5; (v) Resonant files a petition in bankruptcy, has a
petition filed against it regarding bankruptcy, is adjudicated bankrupt, or
makes any assignment for the benefit of creditors that has a material adverse
effect on Resonant’s ability to perform under this Agreement; (vi) of a Change
of Control of Resonant; (vii) Resonant files any action to challenge, or assists
another party in challenging the validity, ownership or enforceability of any
Murata IP, and Resonant fails to withdraw such action within thirty (30) days
after written notice thereof by Murata; or (viii) Resonant ceases to operate or
continuously engage in business as a going concern, Resonant shall be deemed to
be in default under this Agreement. In such event, Murata shall notify Resonant
in writing of such default and require Resonant to cure such default within
thirty (30) days of the date of such notice (except that the breach of
Article 2.3, Article 4 or Article 5 or a Change of Control shall be deemed
non-curable and Murata has the right to immediately terminate this Agreement).
If Resonant fails to substantially cure such default within the thirty (30) day
period, Murata shall have the right to immediately terminate this Agreement or,
at Murata’s option, immediately terminate the SOW with respect to which the
default relates upon written notice to Resonant.
9.4.    Effect of Termination.
(a)    Upon termination of this Agreement by Murata pursuant to Section 9.3(a)
or by Resonant pursuant to Section 9.2(b), (i) all Licenses shall immediately
terminate and automatically revert to Resonant, and Murata shall thereafter
immediately cease and refrain from using in any way any Resonant IP under any
such License; (ii) except as provided in Section 9.5, Murata shall not further
manufacture, sell or distribute any of the Licensed Products without Resonant’s
prior written consent; and (iii) Murata shall remain liable to Resonant to pay
for all outstanding monetary obligations which have become due and payable
pursuant to Section 3.1; provided, however, notwithstanding Resonant’s right to
terminate the Licenses pursuant to this Section 9.4(a), Murata may, at its
option, exercisable within forty-five (45) days following the effective date of
termination of this Agreement, pay Resonant an amount not to exceed the
aggregate unpaid amounts payable hereunder and under each of the Scheduled SOWs
(i.e., $2,000,000 pursuant to the first sentence of Section 3.1, $[***] under
DR1 SOW, $[***] under DR2 SOW and $[***] under DR3 SOW, or $9,000,000 in the
aggregate, to the extent such amounts have not already been paid) to retain the
Licenses and, upon Murata’s exercise of such


- 14 -



--------------------------------------------------------------------------------




option and payment of such amounts within forty-five (45) days following the
effective date of termination of this Agreement, the Licenses shall be deemed to
have continued without termination and Resonant shall not have the right to
terminate the Licenses. For the avoidance of doubt, the Licenses may only be
terminated, revoked or otherwise lost or forfeited pursuant to this Section
9.4(a), and no other breach, default or termination of this Agreement (including
pursuant to Section 9.2(a) or Section 9.3(b)) or any SOW for any reason will
affect the Licenses in any way whatsoever.
(b)    Upon expiration or termination of this Agreement, (i) each Receiving
Party shall return to the Disclosing Party all of the Disclosing Party’s
Confidential Information in the Receiving Party’s possession or control and
shall certify that it has not retained or made copies of such information; (ii)
Murata shall remain liable to pay for all outstanding monetary obligations
hereunder to Resonant; and (iii) neither Party shall be released from any
obligation on its part to be performed that accrued prior to the date of
expiration or termination.
9.5.    Limited Right to Sell Inventory. Upon termination of the Licenses
pursuant to Section 9.4(a), Murata shall have the limited right to sell and
distribute its remaining inventory of Licensed Products and/or complete and
distribute its works in progress of Licensed Products which existed as of the
date of expiration for a period of one hundred eighty (180) days following the
date of termination, provided that (a) a detailed schedule of the inventory and
work in process remaining on the effective date of termination and its location
is provided to Resonant within thirty (30) days after the date of termination,
and (b) no defective or unapproved Licensed Products are sold. Murata, however,
shall not manufacture or produce any more Licensed Products corresponding to the
terminated License(s), except for works in progress that existed prior to the
expiration or termination date.
9.6.    Cumulative Remedies. All rights and remedies conferred herein shall be
cumulative and in addition to all of the rights and remedies available to each
Party at law, equity or otherwise.

10. MISCELLANEOUS PROVISIONS
10.1.    Relationship of Parties. The Parties are independent contractors
notwithstanding any joint activities set forth in this Agreement. Neither Party
is the agent or legal representative of the other Party, and neither Party has
the right or authority to bind the other Party in any way. This Agreement
creates no relationship as partners or a joint venture, and creates no pooling
arrangement.
10.2.    Governing Law. This Agreement shall be interpreted and enforced under
the laws of the State of California, without application of its conflicts or
choice of law rules, except that issues relating to the arbitration clause and
any arbitration hereunder shall be governed by the Federal Arbitration Act,
Chapters 1 and 2 and the U.N. Convention on Contracts for the International Sale
of Goods shall not be applicable.
10.3.    Dispute Resolution; Waiver of Jury Trial. Any dispute relating to this
Agreement or a Party’s performance or failure of performance under this
Agreement (“Dispute”) will be resolved first through good faith negotiations
between the Parties. If the Dispute cannot be resolved through good faith
negotiation within ninety (90) days, the Dispute shall be resolved by private
binding arbitration (“Arbitration”) conducted by JAMS in Los Angeles, California
in accordance with the Arbitration Rules and Procedures of JAMS that are in
effect at the time the arbitration is initiated. The Arbitration shall be
conducted by an arbitral tribunal (the “Arbitral Tribunal”) consisting of three
(3) neutral arbitrators and each Party shall select one (1) arbitrator and the
two arbitrators so appointed shall attempt to agree upon the third arbitrator
(who will act as the Chair of the Arbitral Tribunal for administrative purposes
only); provided, however, if the amount at issue is less than Two Hundred Fifty
Thousand Dollars ($250,000), then the Arbitration shall be conducted by one (1)
neutral arbitrator chosen by mutual agreement of Resonant and Murata. The cost
of the arbitration, including the fees and expenses of the arbitrator, will be
shared equally by the Parties, with each Party paying its own attorney’s fees.
The arbitration award will


- 15 -



--------------------------------------------------------------------------------




be presented to the Parties in writing, and upon the request of either Party,
will include findings of fact and conclusions of law. The award may be confirmed
and enforced in any court of competent jurisdiction. With regards to any action
for a Party’s breach of confidentiality obligations or violation of the other
Party’s Intellectual Property Rights, nothing in this Section 10.3 shall
preclude either Party from seeking interim equitable relief in the form of a
temporary restraining order or preliminary injunction in any court having
jurisdiction over the Parties. Any such request by a Party of a court for
interim equitable relief shall not be deemed a waiver of the obligation to
arbitrate hereunder.
10.4.    Compliance with Laws. Each Party agrees to comply with all Applicable
Law as may apply to its performance under or in connection with this Agreement,
including all applicable regulations and treaties, and anti-kickback and fraud
statutes. Such Applicable Law also may include, without limitation, export
control laws, telecommunications laws, regulations and directives, labor laws,
immigration laws, antitrust and competition laws, environmental, health and
safety laws, and product safety laws, as applicable.
10.5.    Export Controls. Resonant acknowledges that Murata is a Japanese
company based in Kyoto, Japan with many Japanese employees, and that Resonant’s
performance of this Agreement will involve Resonant’s export of the
Deliverables, Resonant Confidential Information and other technology to Japan.
Resonant shall be solely responsible to ensure that it complies with all
Applicable Laws of the United States relating to such exports. Resonant will
obtain any applicable export permits and licenses, and shall be solely
responsible for violations of the export control laws of the United States or
any other applicable export laws arising from Resonant’s performance of its
obligations hereunder, including, but not limited to, the export or deemed
export by Resonant of the Deliverables, Resonant Confidential Information and
other technology from the United States. Murata shall be solely responsible to
ensure that Murata’s marketing and sale of Licensed Products complies with any
Applicable Law relating to import/export matters. Murata shall not use or export
any Licensed Products or Resonant Confidential Information to any person located
in or a national of Cuba, Iran, North Korea, Sudan, Syria or any other countries
with which U.S. persons are generally prohibited from engaging in commerce, to
any persons on the BIS Entity List, a denied parties list, or otherwise
sanctioned; or to persons or entities that will use the technology for
prohibited end-uses. Murata shall solely be responsible for violations of the
export control laws of the United States or any other applicable export laws
arising from the marketing and sale by Murata or attempts thereof, including,
but not limited to, the export or deemed export by Murata of Licensed Products
or of any Resonant Confidential Information.
10.6.    Assignment. Neither this Agreement nor any rights or obligations under
this Agreement may be assigned, by operation of law or otherwise, by either
Party without the express written consent of the other, which consent shall not
be unreasonably withheld. However, either Party may, without seeking permission
of the other party, assign any such rights or obligations under this Agreement
to a Third Party (“Acquiring Party”) when such assignment is:
(a)    part of the sale to such Acquiring Party of substantially all of the
assets used by the assigning Party to carry out its responsibilities under this
Agreement (“Assets”); or
(b)    part of the formation of a separate entity, or merger with an existing
Acquiring Party entity, that ultimately contains such Assets.
Any purported assignment in contravention of this Section 10.6 shall be null and
void. This Agreement shall be binding upon the Parties and their successors and
permitted assigns.
10.7.    Contract Interpretation. The Parties agree that any principle of
construction or rule of law that provides that an agreement shall be construed
against the drafter of the agreement in the event of any inconsistency or
ambiguity in such agreement shall not apply to the terms and conditions of this
Agreement. Titles and headings to articles and sections of this Agreement are
inserted for convenience of reference only and are not intended to affect the
interpretation or construction of this Agreement. The terms “this Agreement,”
“herein,” “hereof,” “hereunder” and


- 16 -



--------------------------------------------------------------------------------




similar expressions refer to this Agreement and not to any particular section or
other portion hereof. Unless otherwise specified, “days” means calendar days.
Any use of the term “including” (or its derivatives) in this Agreement shall be
construed as if followed by the phrase “without limitation.”
10.8.    Delivery by Facsimile, PDF Attachment or Electronic Signature. This
Agreement and any amendments hereto, to the extent signed and delivered by means
of a facsimile machine, PDF attachment or DocuSign electronic signature shall be
treated in all manner and respects as an original contract and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of either Party, the
other Party shall re-execute original forms thereof and deliver them to the
requesting Party. No Party shall raise the use of a facsimile machine, PDF
attachment or DocuSign electronic signature to deliver a signature or the fact
that any signature was transmitted or communicated through such use as a
defense.
10.9.    Counterparts. This Agreement may be executed in several counterparts
that together shall be originals and constitute one and the same instrument.
10.10.    Waiver. The failure of either Party to enforce any of its rights
hereunder or at law shall not be deemed a waiver or a continuing waiver of any
of its rights or remedies against the other Party, unless such waiver is in
writing and signed by the Party to be charged.
10.11.    Severability. If any provision of this Agreement, or part thereof, is
declared by a court or other tribunal of competent jurisdiction to be invalid,
void or unenforceable, each and every other provision, or part thereof, shall
nevertheless continue in full force and effect.
10.12.    Omitted.
10.13.    Notice. All notices, requests or other communications under this
Agreement shall be in writing, and shall be sent to the designated
representatives of the Parties as set forth on the signature page herein, and
shall be deemed to have been duly given on the date of service if sent by
facsimile or e-mail (provided a hard copy is sent in one of the manners
specified below), or on the day following service if sent by commercial air
courier service with tracking capabilities and written confirmation of delivery.
Each Party is required to notify the other Party in the above manner of any
change of address.
10.14.    Further Assurances. Both Parties agree to execute such additional
documents and perform such acts as are reasonably necessary to effectuate the
intent of this Agreement.
10.15.    Entire Agreement. This Agreement (including all Exhibits and Schedules
hereto and SOWs) constitutes the entire agreement between the Parties regarding
the subject matter hereof, and supersedes all prior or contemporaneous
understandings or agreements, whether oral or written, except that any existing
written confidentiality agreements between the Parties are superseded and
replaced in their entirety solely with respect to any and all disclosures made
on or after the Closing Date but shall remain in full force and effect with
respect to any prior disclosures. This Agreement may be modified or amended only
by a writing signed by both Resonant and Murata.
10.16.    Authority. The Parties executing this Agreement on behalf of Resonant
and Murata represent and warrant that they have the authority from their
respective governing bodies to enter into this Agreement and to bind their
respective companies to all the terms and conditions of this Agreement.
10.17.    No Third-Party Beneficiaries. Nothing express or implied in this
Agreement is intended to confer, or confers, upon person or entity other than
the Parties and any respective successors or permitted assigns of the Parties,
any rights, obligations, or remedies hereunder (whether as a third-party
beneficiary or otherwise).


- 17 -



--------------------------------------------------------------------------------




10.18.    Force Majeure. Except for the payment of amounts due hereunder,
neither Party shall have any liability for any failure or delay attributable in
whole or in part to any cause beyond its reasonable control including, but not
limited to, acts of God, governmental action, fire, storm, flood, insurrection,
earthquake, tsunami, power failure, riot, act of terrorism, war, explosion,
embargo, civil disturbance, disruption of telecommunications, disruption of
power or other essential services, interruption or termination of service by any
service provider used by such Party to link its servers to the Internet, strike,
labor or materials shortage, vandalism, cable cut, computer viruses,
cyber-attack or other similar occurrence, or malicious or unlawful acts of any
Third Party.
10.19.    English Language. This Agreement is in the English language only,
which language shall be controlling in all respects, and all versions hereof in
any other language shall be for accommodation only and shall not be binding upon
the Parties hereto. All communications and notices to be made or given pursuant
to this Agreement shall be in the English language.
10.20.    Survival. All accrued rights to payment hereunder and the following
provisions of this Agreement shall survive any expiration or termination of this
Agreement and continue in full force and effect: from Sections 2.1, 2.2, from
2.4 to 2.12 (except to the extent the Licenses are terminated pursuant to
Section 9.2(b) or 9.4(a)),2.3, 3, 4, 5, 6, 7, 8, and 10 and Sections 9.4, 9.5
and 9.6.
[Signatures on Next Page]


- 18 -



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have, through their duly authorized
representatives, executed this Agreement on the dates below their signatures,
but both Parties nevertheless agree that this Agreement shall be deemed valid
and effective as of the Closing Date.
Resonant Inc.
 
 
Murata Manufacturing Co., Ltd
 
 
 
 
 
 
By:
/s/ George Holmes
 
By:
/s/ Ken Tonegawa
 
 
 
 
 
Name:
George Holmes, CEO
 
Name:
Ken Tonegawa
 
 
 
 
 
Title:
CEO
 
Title:
Senior Vice President
 
 
 
 
 
Date:
9/25/2019
 
Date:
Sep. 25, 2019
 
 
 
 
 





With notice to:
 
 
With notice to:
 
 
 
 
 
 
Address:
175 Cremona Drive, Suite 200
 
Address:
2288, Oshinohara, Yasu-shi, Shiga
 
 Goleta, CA 93117
 
 
520-2393 Japan
 
 
 
 
 
Facsimile:
                           
 
Facsimile:
                        
 
 
 
 
 
Email:
gholmes@resonant.com
 
Email:
masahiro.shiba@murata.com
 
 
 
 
 
Attn:
George Holmes, CEO
 
Attn:
Deputy Director Masahiro Shiba













Signature Page to Joint Development and License Agreement

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------





EXHIBIT A
PRE-APPROVED THIRD PARTY DELEGATEES


[***]


A - 1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







SCHEDULE A
DEFINITIONS


“Affiliate” means any company, corporation, partnership, or any other entity
(whether incorporated or not) which is at the time in question directly or
indirectly Controls, is Controlled by or under direct, indirect or common
control with, an entity. For the avoidance of doubt, any company, corporation,
partnership or other entity that is not an Affiliate of a Party as of the
Closing Date, but later becomes an Affiliate of such Party through any
transaction or series of transactions will be deemed to be an Affiliate of such
Party for purposes of this Agreement.
“Applicable Law” means, with respect to any domestic or foreign, national,
federal, regional, state, provincial, town, city, municipal or other
jurisdiction, any constitutional provision, law, statute, rule, regulation,
ordinance, treaty, order, notification, decree, judgment, decision, certificate,
injunction, or conditions of any registration, license, permit, authorization,
guideline, governmental approval, consent or requirement of any governmental
authority of such jurisdiction, as construed from time to time by any
governmental authority of such jurisdiction.
“Background IP” means Intellectual Property Rights owned or controlled by a
Party that either were (a) conceived, authored, invented, first developed and/or
reduced to practice prior to the Closing Date, or (b) conceived, authored,
invented, first developed and/or reduced to practice after the Closing Date by
that Party, alone or in collaboration with others, independent of the
Collaboration, including Improvements of or inventions derived therefrom outside
of the Collaboration.
“Change of Control” with respect to either Party means the occurrence of any of
the following:
(a)    any merger or consolidation involving such Party in which such Party is
not the continuing or surviving entity, or pursuant to which equity interests in
such Party are or would be converted into cash, securities or other property; or
(b)     the liquidation or dissolution of such Party; or
(c)    any sale, lease, exchange or other transfer of the assets of such Party
to which this Agreement relates; or
(d)    any change in the entities that Control such Party as that term is
defined herein.
“Confidential Information” means, as the context requires, Resonant Confidential
Information disclosed to Murata or Murata Confidential Information disclosed to
Resonant, or both, except that Confidential Information shall specifically
exclude any information which:
(a)    at the time of disclosure by the Disclosing Party is generally available
to the public;
(b)    after disclosure becomes generally available to the public by publication
or otherwise through no fault of the Receiving Party or its Representatives;
(c)    the Receiving Party can show was in its possession or in the possession
of its Representatives prior to the time of disclosure by the Disclosing Party
and which was not acquired, directly or indirectly, from the Disclosing Party or
its Representatives and which is held by the Receiving Party free of any
obligation of confidence to any third party;
(d)    the Receiving Party can show was rightfully received by it after the time
of disclosure by the Disclosing Party from a third party who had a lawful right
to disclose it to the Receiving Party and who did not require the Disclosing
Party to hold it in confidence; or


A - 2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





(e)    the Receiving Party can show was developed by or for the Receiving Party
or its Affiliates independently without any use of or reference to the
Disclosing Party’s Confidential Information or violation of Article 5.
“Control” means the possession, either directly or indirectly, of (a) more than
fifty percent (50%) of the voting stock of the controlled company or legal
entity, or (b) the power to control the management and policies of the
controlled company or legal entity, whether through the ownership of voting
securities, by contract, by virtue of the power to control the composition of
the board of directors or managers or otherwise. Any such other relationship,
which in fact results in actual control over the management, business, and
affairs of a corporation or other entity, shall also be deemed to constitute
Control. The terms “Controlling” and “Controlled” shall have correlative
meanings.
“controlled by”, as used in the definitions of “Background IP”, “Murata
Background IP” and “Resonant Background IP”, means a Party has the right to
grant licenses within and of the scope set forth in this Agreement and without
the requirement to pay consideration to any Third Party (other than employees of
the applicable party or its Affiliates).
“Deliverables” means the proprietary circuit designs developed or to be
developed by Resonant hereunder as identified in an SOW, for license to Murata,
and all other work product contemplated by the SOWincluding but not limited to
(a) the design of a finish, patterned filter die, (b) an associated circuit
board layout, and (c) the use or incorporation of passive elements on the
circuit board.
“Design Rules” means the manufacturing or fabrication rules to which the
Deliverables must adhere.
“Disclosing Party” means a Party who discloses its Confidential Information to
the other Party in connection with this Agreement.
“Foreground IP” means any Intellectual Property Rights that are not Background
IP which is conceived, authored, invented, first developed and/or reduced to
practice, individually or jointly, in the performance of the development of
Deliverables as part of the Collaboration.
“Gross Negligence” means acts or omissions of a Party which exhibit an
extraordinary lack of diligence in serious or reckless disregard of or
indifference to a risk known to said persons and so great as to make it highly
probable that harm or a harmful event would result.
“Improvement” means any modification, enhancement or derivative work conceived
and reduced to practice.
“Intellectual Property Rights” means all common law, statutory or other
intellectual property and industrial property rights, interests and protections
under Applicable Law of any jurisdiction throughout the world, whether
registered or unregistered, or any agreement, including, without limitation, (a)
patents, patent applications and provisional applications and any patents
issuing thereon (including all reissues, divisionals, provisionals,
continuations and continuations-in-part, revisions, re-examinations, renewals,
substitutions and extensions thereof), and other patent rights and any other
indicia of invention ownership issued by a governmental authority (including
inventor's certificates, petty patents and patent utility models) (“Patents”);
(b) copyrights in published and unpublished works (including all U.S. and
foreign registrations and application for registration of the foregoing); (c)
rights protecting data, collections of data and analytical tools, including
computer software, databases and data compilations; (d) know-how (such as
knowledge, techniques, and/or skills that are gained through years of experience
developing RF filter), designs, mask works, (e) trade secrets, (f) trademarks,
service marks, trade names, trade dress (whether or not any of the trade names
are registered), and (g) any right or form of protection similar to any of the
foregoing existing anywhere in the world.
“License” means any of the licenses granted under Section 2.1 or Section 2.2 of
this Agreement.
“Licensed Product” means any and all products which incorporate and use in whole
or in part, Deliverables and any Resonant IP, in either case pursuant to a
License hereunder, including but not limited to any


A - 3



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





finished filter component realized on an acoustic wave substrate material for
incorporation into an RFFE Module.
“Mobile Communications Device” means a mobile communications device (or handheld
computer) small enough to hold and operate in the hand, including mobile
computers or laptops, tablets, smartphones, smartwatches, personal digital
assistants (PDAs), feature phones, and pagers.
“Murata Background IP” means, collectively, (a) Background IP owned or
controlled by Murata, and (b) Murata Confidential Information.
“Murata Confidential Information” means Murata’s confidential or proprietary
technical or business information including, without limitation, the
Specifications, the Design Rules, designs, methods, tools, packaging and other
structures, fabrication, manufacturing and other processes, test, validation,
manufacturing records and materials.
“Murata Foreground IP” means all Foreground IP solely owned by Murata pursuant
to Section 4.2.
“Murata IP” means, collectively, (a) Murata Background IP, and (b) Murata
Foreground IP.
“Part Number” means any Murata part number that corresponds to a Selected Band
of a Licensed Product, to which one set of Specifications can be applied. For
the avoidance of doubt, any change in the bottom four digits of any product
number shall not be considered a new or separate product number, as any such
change will not require a new or separate Deliverable in connection with the
applicable Licensed Product(s) or any Improvements thereon.
“Receiving Party” is a Party who receives Confidential Information from the
other Party in connection with this Agreement or the performance of its
obligations hereunder.
“Representatives” means, with respect to any Party, (a) its employees,
subcontractors, consultants and contractors; (b) its Affiliate(s); and (c) the
employees, subcontractors, consultants and contractors of its Affiliate(s). For
the avoidance of doubt, neither Murata nor Resonant is an Affiliate or other
Representative of the other Party.
“Resonant Background IP” means, collectively, (a) Background IP owned or
controlled by Resonant or any of its Affiliates, including but not limited to
the patents listed on Schedule F attached hereto, and (b) Resonant Confidential
Information.
“Resonant Confidential Information” means Resonant’s or its Affiliate’s
confidential or proprietary technical or business information including, without
limitation, the Deliverables, other designs, methods, tools and processes for
creating radio frequency filter designs, the Infinite Synthesized Networks
(ISN®) software code, the XBAR Technology, and test, validation or manufacturing
records and materials.
“Resonant Foreground IP” means all Foreground IP solely owned by Resonant
pursuant to Section 4.2.
“Resonant IP” means, collectively, (a) Resonant Background IP, and (b) Resonant
Foreground IP.
“RFFE Module” means radio frequency front-end module.
“Selected Band” means with respect to Services or a License, the specific radio
frequency set forth in the applicable SOW.
“SOW” means a statement of work, in the form attached hereto as Schedule E,
agreed and executed by the Parties pursuant to this Agreement.
“Specifications” means the particular performance specifications provided by
Murata for a Deliverable provided by Murata to Resonant set forth in the
applicable SOW.
“Third Party” means any party other than (a) Murata, or (b) Resonant or any of
its Affiliates.


A - 4



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





“Transfer” means any direct or indirect transfer, assignment, grant of security
interest in, or change of direct or indirect ownership or control, and
“Transferee” means any individual, company, corporation, partnership or entity
receiving such Transfer.
“Willful Misconduct” means the act of a Party which exhibits a serious or
reckless disregard of or indifference to a risk known to said persons and which
is intended to cause harm or a harmful event to result.
“XBAR Technology” means Resonant’s proprietary XBARTM resonator and filter
technology, a bulk acoustic wave structure that can be produced in silicon using
standard processes.
“XBAR Technology IP” means the Intellectual Property Rights set forth in
Schedule F.


A - 5



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------





SCHEDULE B
DR1 STATEMENT OF WORK




Term
Definition
Selected Band(s)
[***]


Resonant Program Manager
[ See attachment B-3
Murata Program Manager
See attachment B-3
Roles and Ownership
See attachment B-3
Milestone Schedule
See attachment B-2
Acceptance Criteria
See attachment B-2
Payment Schedule
(non-refundable)
USD $[***] after Design Review Sign-off.
Note
At end of DR1 Murata and Resonant shall review and modify the structure, agenda
and schedule of the technical steering committee as necessary



IN WITNESS WHEREOF, the Parties have caused this Statement of Work to be signed
by their duly authorized representatives.


Resonant Inc.
 
 
Murata Manufacturing Co., Ltd
 
 
 
 
 
 
By:
/s/ George Holmes
 
By:
/s/ Ken Tonegawa
 
 
 
 
 
Name:
George Holmes, CEO
 
Name:
Ken Tonegawa
 
 
 
 
 
Title:
CEO
 
Title:
Senior Vice President
 
 
 
 
 
Date:
9/25/2019
 
Date:
Sep. 25, 2019
 
 
 
 
 











B - 1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







Schedule B
DR1 STATEMENT OF Work
Attachment B-1 – Milestone Schedule (Overview)


Modifications may be made based on the effective date of the SOW.


[***]


B - 2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







Schedule B
DR1 STATEMENT OF Work
Attachment B-2 Detailed Schedule, Deliverables and Acceptance Criteria


[***]


   


B - 3



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------





Schedule B
DR1 STATEMENT OF Work
Attachment B-3 Committee Structure and Schedule
[***]
exhibit101murataagree_image2.gif [exhibit101murataagree_image2.gif]
[***]


exhibit101murataagree_image3.gif [exhibit101murataagree_image3.gif]




B - 4



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







SCHEDULE C
DR2 STATEMENT OF WORK (Template)


Term
Definition
Selected Band
[***]


Resonant Program Manager
[________________]
Murata Program Manager
[________________]
Roles and ownership
TBD
Milestone Schedule
TBD
Acceptance Criteria
TBD
Payment Schedule
(non-refundable)
USD $[***] after Design Review Sign-off.



IN WITNESS WHEREOF, the Parties have caused this Statement of Work to be signed
by their duly authorized representatives.


Resonant Inc.
 
 
Murata Manufacturing Co., Ltd
 
 
 
 
 
 
By:
               
 
By:
               
 
 
 
 
 
Name:
               
 
Name:
               
 
 
 
 
 
Title:
               
 
Title:
               
 
 
 
 
 
Date:
               
 
Date:
               
 
 
 
 
 







B - 5



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





SCHEDULE D
DR3 STATEMENT OF WORK (TEMPLATE)


Term
Definition
Selected Band
[***]


Resonant Program Manager
TBD
Murata Program Manager
TBD
Roles and Ownership
TBD
Milestone Schedule
TBD
Acceptance Criteria
TBD
Payment Schedule
(non-refundable)
USD $[***] upon Design Review Sign-off.



IN WITNESS WHEREOF, the Parties have caused this Statement of Work to be signed
by their duly authorized representatives.


Resonant Inc.
 
 
Murata Manufacturing Co., Ltd
 
 
 
 
 
 
By:
               
 
By:
               
 
 
 
 
 
Name:
               
 
Name:
               
 
 
 
 
 
Title:
               
 
Title:
               
 
 
 
 
 
Date:
               
 
Date:
               
 
 
 
 
 







B - 6



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------











B - 7



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------





SCHEDULE E
STATEMENT OF WORK (TEMPLATE)


Term
Definition
Selected Band
[________________]
Resonant Program Manager
[________________]
Murata Program Manager
[________________]
Roles and Ownership
[________________]
Milestone Schedule
[________________]
Acceptance Criteria
[________________]
Payment Schedule
(non-refundable)
[________________]



IN WITNESS WHEREOF, the Parties have caused this Statement of Work to be signed
by their duly authorized representatives.


Resonant Inc.
 
 
Murata Manufacturing Co., Ltd
 
 
 
 
 
 
By:
               
 
By:
               
 
 
 
 
 
Name:
               
 
Name:
               
 
 
 
 
 
Title:
               
 
Title:
               
 
 
 
 
 
Date:
               
 
Date:
               
 
 
 
 
 











E - 1



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------





SCHEDULE F
LIST OF PATENTS INCLUDED IN RESONANT BACKGROUND IP


[***]








F - 1

